Case 2:20-cr-00088 Document 1 Filed 06/23/20 Page 1 of 3 PagelD #: 1

 

SEALED

 

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA
CHARLESTON GRAND JURY 2020
JUNE 22, 2020 SESSION

FILED

  
 

UN 23 2020

 

——$——$———__—_____]
RORY L. PERRY II, CLERK

U.S. District Court
Southern District of West Virginia

 

UNITED STATES OF AMERICA

v. CRIMINAL No. 2. Z2O0-cco § &
18 U.S.C. § 922(g)
18 U.S.C. § 924(a) (2)

 

BRIAN KELLY TOWNSEND

INDICTMENT

(Possession of a Firearm by a Felon)

The Grand Jury Charges:

ts On or about June 11, 2018, at or near Charleston, Kanawha
County, West Virginia, and within the Southern District of West
Virginia, defendant BRIAN KELLY TOWNSEND did knowingly possess a
firearm, that is, a loaded Charter Arms Corp .32 caliber revolver,
in and affecting interstate commerce.

2: At the time defendant BRIAN KELLY TOWNSEND possessed the
aforesaid firearm, he knew he had been convicted of the following
crimes, which were each punishable by imprisonment for a term

exceeding one year, as defined in 18 U.S.C. § 921(a) (20):

a. Convicted on or about February 22, 1995, in the Circuit
Court of Kanawha County, West Virginia, of Child Abuse
Causing Bodily Injury, in violation of W. Va. Code 61-
8D-3, in case number 94-F-350; and

 
Case 2:20-cr-00088 Document 1 .Filed 06/23/20 Page 2 of 3 PagelD #: 2

b. Convicted on or about February 10, 2010, in the Circuit
Court of Kanawha County, West Virginia, of Third Offense
Domestic Battery, in violation of W. Va. Code 61-2-
28(d), in case number 09-F-644,

In violation of Title 18, United States Code, Sections

922(g) (1) and 924 (a) (2).
Case 2:20-cr-00088 Document 1 , Filed 06/23/20 Page 3 of 3 PagelD #: 3

NOTICE OF FOREITURE

 

Pursuant to 18 U.S.C. § 924(d) (1), 28 U.S.C. § 2461(c), and
Rule 32.2(a) of the Federal Rules of Criminal Procedure, upon
conviction of an offense in violation of 18 U.S.C. §§ 922(g) (1)
and 924(a) (2) as set forth in the Indictment, defendant BRIAN KELLY
TOWNSEND shall forfeit to the United States of America any firearm
or ammunition involved in or used in any knowing violation of 18
U.S.C. § 922(g), including, but not limited to, a Charter Arms
Corp 32 caliber revolver bearing serial number 360192, with
ammunition, seized by Kanawha County Sheriff’s Office on or about

June 11, 2018.

MICHAEL B. STUART
United States Attorney

sy: Oude WM. Wh
JULIE M. WHITE
Assistant United States Attorney

 
